Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

2.	The amendment filed on April 30, 2021 has been received and made of record. In response to Non-Final Office Action mailed on February 04, 2021, applicants amended independent claim 1 and dependent claims 6-8, 11, 13, and 14. Claims 9, 10, 18, and 19 are maintained. Claim 2-5, 12, and 15-17 are cancelled. NO claim has been added. Therefore, claims 1, 6-11, 13, 14, 18, and 19 are pending for consideration.

Allowable Subject Matter

3. 	Claims 1, 6-11, 13, 14, 18, and 19 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:
Claim 1: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest applicants’ claim invention, “-----, wherein in a writing and compensation period(P2, fig.13), the second reset sub-circuit(STFT3, fig.12) is configured to transmit an initialization voltage signal from an initialization voltage signal terminal(VINIT)to the third terminal(T3) of the driving sub-circuit(10) and a first electrode of the light-emitting device(EL) in response to the light-emitting signal (EM, fig.12, Para-121 in Specification submitted on May 22, 2020)” with all other limitations cited in claim 1.

Claims 6-11, 13, 14, 18, and 19 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

56Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571) 270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692